DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/31 has been entered.

Priority
This application is a continuation of application 13/871327, and claims priority from provisional application 61/639,482 filed 04/27/2012 and provisional application 61/641,338 filed 05/02/2012.

Status of Claims
Claims 1-4 are pending and present for consideration.
Claims 5-11 have been cancelled.
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-5, (a prosthetic heart valve reinforcement ring) in the reply filed on 05/05/2020 is acknowledged. 

Claim Objections
Claim 1 is objected to because of the following informalities:  grammatical error. Claim 1 recites the limitation “each of said plurality of grooves that frictionally grasp a suture” in lines 6-7. Applicant is  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, and 4 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Couetil US 2010/0152844 A1 (the reference is provided in the IDS dated 12/14/17.)
Regarding Claim 1, Couetil discloses (Figure 8; [0024]-[0026], [0067] and [0074]-[0075]) a prosthetic heart valve reinforcement ring for reinforcing a natural heart valve of a heart of a patient ([0024] discloses: “[E]mbodiments include a complete, preferably continuous three-dimensional prosthetic ring for a mitral annuloplasty that may be used in standard or minimally invasive heart surgeries and is intended to be secured to the native mitral annulus), comprising:
a solid ring body (1) ([0075] discloses the body of the ring is made from nitinol) having no gaps (Figure 8, [0024], and [0067] disclose the ring is continuous) sized and dimensioned to fit around an annulus of the heart valve [0024], the ring body having an inner surface (shown at 47); and a plurality of inwardly facing grooves (holes 5) on the inner surface of the ring body, each of said plurality of grooves (holes 5) frictionally grasps a suture (Couetil discloses  [0025]: “[T]he ring […] may have multiple holes through which sutures may pass for anchoring the ring in the mitral annulus; 
Regarding Claim 2, Couetil discloses [0074] a rubber coating on the ring body ([0074] describes: “In embodiments, the body 8 of the prosthetic ring 1 may or may not have securing holes 5, but is surrounded by a layer of silicone 9…”; silicone is a type of rubber material.) This feature is described in the embodiment of Figures 7A-7E, but Couetil does not exclude this feature from other embodiments.
Regarding Claim 4, Couetil discloses [0074] a rubber coating on the plurality of grooves of the ring body ([0074] discloses that the grooves (holes 5) in the ring body (8) may be lined with silicone, which is a type of rubber material.) This feature is described in the embodiment of Figures 7A-7E, but Couetil does not exclude this feature from the embodiment of Figure 8.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couetil in view of Parravicini et al. (Parravicini) US 2010/0174365 A1.
Regarding Claim 3, Couetil discloses the invention substantially as claimed. However, Couetil fails to disclose a coating extending into the plurality of grooves. Parravicini teaches (Figure 3; [0011]-[0016]) a prosthetic ring for reinforcing a natural heart valve of a heart of a patient  comprising a solid ring body having a coating (3) on the ring body(2) the coating (3) extends into the groove 6 ([0015] discloses : “…the annular structure 2 is covered with a coating 3 which, as stated above, is fixed with sutures to the heart tissues.”). The purpose of extending the coating  into the groove is to prevent any adverse immune reaction of the body to the ring. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to extend the rubber coating into the grooves of the ring body of Couetil, as taught by Parravicini, in order to prevent any adverse immune reaction of the body to the ring.


Response to Arguments
Applicant’s arguments, filed 03/31/2021 have been fully considered but they are not persuasive.
Applicant argues that the ring body of Couetil includes gaps A and B (in figure 8) provided to allow resizing of the ring. Applicant stresses that Couetil fails to teach a solid body with no gaps. This argument is not persuasive because Couetil discloses [0069] that A and B (in figure 8) are junctions: “…the prosthetic ring may be discontinuous at junctions A and/or B.” The examples show in figures 4, 5, and 7 disclose [0051] discontinuous rings; however, Couetil discloses [0025] that the prosthetic ring is preferably formed with continuous D shape, and [0067] the prosthetic ring shown in figure 8 is continuous. Therefore, A and B are not openings, but junctions between different regions of the ring body.
Applicant advances that it is not possible for a suture to be introduced into the slit 45 because the coating 9 surrounds the ring body. The Examiner did not claim that the suture is introduced in the hole 5 through the slit 45. Couetil discloses [0025]: “[T]he ring […] may have multiple holes through which sutures may pass for anchoring the ring in the mitral annulus.” The Examiner merely submits that the sutures are held in the grooves (holes 5), the manner in which the suture is disposed in the opening is not explicitly disclosed by the Couetil reference.
To continue, Applicant contends that the holes do not frictionally retain the sutures because the holes are too large, and the coating 9 does not extend into the holes. This is not persuasive because the holes in the ring of Couetil grasp the sutures insofar as they provide anchoring, and they hold the sutures in place. Couetil discloses [0025]: “[T]he ring […] may have multiple holes through which sutures may pass for anchoring the ring in the mitral annulus.” Couetil also discloses [0035]: “[T]he holes provide excellent anchoring for the prosthetic ring to the native mitral annulus…” Additionally, some friction exists between the wall surrounding the holes and the sutures because the ring moves when the heart beats.
Last, Applicant explains that the inventive ring is novel compared to the cited reference because it does  not require each suture to pierce through the coating and the hole in the body of the ring. This is not persuasive because that is not what is being claimed.  Claims 1, 2, and 4 stand rejected under 35 U.S.C. 102 (b) as being anticipated by Couetil because Couetil meets all the claim limitations. Claim 3 is now rejected under U.S.C. 103(a) as being obvious over Couetil in view of Parravicini.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/Jennifer Dieterle/         Supervisory Patent Examiner, Art Unit 3774